Order entered January 7, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00365-CV

                         LEW ANDERTON AND ANDERTON
                     DEVELOPMENT PARTNERSHIP, LP, Appellants

                                                V.

            WILLIAM R. CAWLEY, INDIVIDUALLY AND AS TRUSTEE OF
           THE BILL CAWLEY 1997 REVOCABLE TRUST, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-05426-K

                                            ORDER
       The Court has before it appellees’ December 27, 2012 unopposed motion for the

withdrawal and substitution of counsel. The Court GRANTS the motion and DIRECTS the

Clerk of the Court to remover Lawrence J. Friedman, James R. Krause, Ryan K. Lurich and the

law firm of Friedman & Feiger, LLP, as counsel and to substitute Edward P. Perrin, Jr., James N.

Henry, Jr., and the law firm of Hallett & Perrin, P.C. as counsel for appellees.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE